United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-3736
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Samuel B. Ford

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: October 19, 2012
                               Filed: June 20, 2013
                                 ____________

Before LOKEN, SMITH, and BENTON, Circuit Judges.
                           ____________


SMITH, Circuit Judge.

       A jury convicted Samuel Ford ("Ford") of knowingly and intentionally
distributing a mixture of heroin to Joseph Scolaro resulting in Scolaro's death, with
the distribution occurring within 1,000 feet of a school, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(C), 851, and 860(a) ("Count I"), and knowingly and
intentionally distributing a mixture containing heroin and a mixture containing
cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 851 ("Count
II"). Ford moved for a new trial alleging that the prosecution committed a Brady1
violation. The district court2 denied Ford's motion. Ford appeals, raising three issues:
(1) the evidence to sustain his conviction was insufficient; (2) the district court
erroneously denied a motion for new trial based on the prosecution's alleged Brady
violation; and (3) the district court erred by admitting evidence of Ford's prior
convictions and bad acts. We affirm.

                                   I. Background
       Because the sufficiency of the evidence to sustain the convictions is at issue,
a review of the evidence is in order. Cheryl Wells testified that Ford regularly sold
her heroin in .25-gram quantities for $50.00 each in late 2010 and early 2011. On
occasion, Wells purchased as much as $300.00 worth of heroin in a single day. Wells
stated that she knew that Ford traveled to Chicago to obtain the drugs and would
supply them to her when he returned. Wells also helped Ford package the heroin for
resale in exchange for her keeping the residue wasted during the packaging process.
Wells recalled delivering heroin to Lori Schneider on Ford's behalf. Schneider's
nephew, Taylor Seeley, also testified that Ford sold him heroin several times during
the month of February 2011.

      Christi Worm ("Worm"), Scolaro's girlfriend, testified that Scolaro introduced
her to Ford and obtained pills and heroin from Ford. The prosecution adduced
evidence that on February 19, 2011, Ford provided Scolaro with heroin and that
Scolaro died later that evening at Worm's residence. Worm testified that on the
evening Scolaro died, she overheard Scolaro speaking on the phone with someone
from whom Scolaro intended to purchase heroin. Scolaro asked Worm to drive him

      1
          Brady v. Maryland, 373 U.S. 83 (1963).
      2
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
to meet this individual for a heroin pickup. She parked two blocks away from the
rendezvous site. Worm believed they went to get the drugs about 11 to 11:30 p.m.
Scolaro exited the vehicle and returned ten minutes later with heroin. Worm testified
that the rendezvous site was a location from which Ford had sold her pills before.

       Ford, on his own behalf, also testified that Scolaro came to his house on
February 19th asking for drugs. Ford, however, stated that he refused to provide
Scolaro with heroin. Ford acknowledged that he had gotten high on heroin with
Scolaro two days before Scolaro died. Officers found heroin in Ford's coat pocket
when they arrested him. During a search of Ford's apartment the same day, police
found marijuana, drug paraphernalia, and plastic baggies that tested positive for
cocaine residue. In a police interview, Ford admitted selling marijuana but denied
selling other drugs.

        According to Worm, after Scolaro purchased the drugs, he returned to the car,
where Worm waited. When asked if she had ever previously seen Scolaro high on
heroin, Worm described an incident "at Larry's" after which Scolaro came to her
house and "had a needle stuck in his arm and was really sick." When asked whether
"[Scolaro's] behavior when he came back to the car [was] similar to the other times
[she] saw him after he used heroin," Worm replied, "Yes." Worm and Scolaro then
went to Worm's residence. Worm recalled watching Scolaro prepare the heroin for
injection by putting it into a spoon with a cotton ball and water and then heating the
spoon underneath with a lighter. After the heroin liquified, she saw Scolaro draw the
liquid into a syringe. Scolaro injected Worm with the heroin via the syringe. Worm
initially testified that Scolaro prepared two syringes but clarified by stating, "Well,
the [one syringe] I can only say, because I didn't actually see him prepare the [one
syringe] he had injected himself with at the time." After receiving the heroin
injection, Worm went into the kitchen to wash dishes. Scolaro remained in the living
room. When she returned to the living room, she observed Scolaro and described his
behavior as "[r]eally down, like chilled, laid back, wanted me to lay next to him on

                                         -3-
the couch." Worm and Scolaro fell asleep on the couch and then went into the
bedroom where they were physically intimate. Worm found Scolaro unresponsive at
about 6:30 a.m. the following morning. Rescue personnel observed a possible
puncture mark on the back of Scolaro's hand consistent with heroin use. Police also
discovered drug paraphernalia, including syringes and a spoon.

       Scolaro's death certificate listed the cause of death as "[a]cute [r]espiratory
[f]ailure" as well as "[m]ethamphetamine and [h]eroin [o]verdose." The specimen
inquiry listed the cause of death as "polydrug toxicity, with methamphetamine being
the major contributing drug." The specimen inquiry also stated that Scolaro's blood
had the presence of methamphetamine, amphetamine, pseudoephedrine, morphine,
codeine, ethanol, alprazolam (Xanax) (an antianxiety drug), cotinine (a breakdown
product of nicotine), and citalopram (an anti-depressant). Scolaro had received
treatment at a hospital days before his death for neck pain, scalp sensitivity, and flu
symptoms.

       The emergency room physician testified that Scolaro died two to four hours
before his body arrived at the emergency room. The medical examiner, Dr. Julie
Netser, who observed several pinpoint marks on Scolaro's body, could not opine with
confidence that they were needle marks. Dr. Netser stated, "He had several pinpoint,
very subtle marks that I thought may have been needle tracks, but I was not 100
percent certain of that. I had never seen needle marks before, and his forearms and
inside of his arms were heavily tattooed, which made looking for needle tracks
difficult." Dr. Netser stated that in her opinion that the possible needle mark on the
back of Scolaro's hand was not consistent with medical intervention. One suspected
needle track was covered in a bruise that Dr. Netser testified would have taken at least
a day to develop. Dr. Netser gave the cause of death as "polydrug toxicity."

      Dr. Netser testified that methamphetamine, amphetamine, morphine,
alprazolam, ethanol, citalopram, codeine, pseudoephedrine, and cotinine were found

                                          -4-
in Scolaro's blood. Dr. Netser stated the presence of the first three narcotics "would
suggest methamphetamine abuse." Dr. Netser acknowledged that finding morphine
and codeine is "[one] of the more common ways you would get both drugs in a
sample." According to Dr. Netser, "Heroin breaks down into morphine, so it's [one]
of the degradation products. And then when heroin is produced, a lot of times there
may be codeine contaminating the manufacture process, so you may get codeine as
well." Dr. Netser also explained that typically blood is tested for 6-acetylmorphine
("6-AM"), which results from the breakdown of heroin. Dr. Netser indicated that
Scolaro's blood and urine were tested for 6-AM, but that the results were negative.
Dr. Netser explained that the absence of 6-AM could be because it "is a breakdown
product of heroin that has a very short half-life, meaning that it degrades very
quickly, so if the timing is not right, you may not find it."

       Lastly, Dr. Netser qualified her prior statement of the cause of Scolaro's death
as "polydrug toxicity, with methamphetamine being the major contributing drug." She
also stated that she had "overstretched [her] area of expertise" in stating that
methamphetamine was the major contributing drug. Nonetheless, she felt "confident
that the cause of death was the combination of multiple drugs." She explained, "I
don't think I took into account the fact that morphine, a benzodiazapine, which is
alprazolam, and alcohol combined are a very lethal combination." Upon further
research, she felt that the most significant drugs contributing to Scolaro's death were
methamphetamine, morphine, alcohol, and Xanax. Dr. Netser stated, "[I]n doing more
research, I think the combination of those other [three] drugs is a much more common
cause of death in a multidrug toxicity than methamphetamine is." When asked
whether "[her] opinion [was] that the morphine found in [Scolaro]'s system was a
contributing factor to the death," she replied, "A contributing factor, yes." On cross-
examination, Dr. Netser acknowledged that she could not say whether Scolaro would
have died without the morphine in his system.




                                         -5-
     Dr. George Behonick, a forensic toxicologist, also testified and opined that the
morphine in Scolaro's blood resulted from the presence of drugs that break down into
morphine, including heroin. According to Dr. Behonick,

      Heroin chemically is known as diacetylmorphine. That is a chemical
      name for heroin. It has a very short half-life in the body. Roughly 2 to
      6 minutes. Its first stage of metabolism is the loss of 1 of those groups
      known as an acetyl group, so it goes from being diacetylmorphine to
      monoacetylmorphine or sometimes it's referred to as 6-acetylmorphine.
      That represents an intermediate metabolite of heroin.

Dr. Behonick pointed out that 6-AM also has a "very short half-life" of between "6
to 26 minutes." Eventually, 6-AM breaks down to morphine. According to Dr.
Behonick, 6-AM can be detected in blood for up to eight hours following ingestion
of heroin and 6-AM is unlikely to be found in a test of a deceased person's blood if
the person lived for three to fours hours after ingesting heroin.

      Dr. Behonick stated that the morphine and codeine could have entered the
blood by more than one means, including (1) separately, since morphine and codeine
are both pain medications, or (2) the morphine could have resulted from the
breakdown of heroin with codeine present because it may have been used in the
heroin manufacturing process. Dr. Behonick ruled out codeine pain medication as a
source of morphine, because the morphine concentration found in Scolaro's system
was much higher than the codeine concentration. He ruled out poppy seeds as well
because the level of morphine found in Scolaro's system was too high. He was not,
however, able to rule out morphine pain medication as a source of the morphine, but
he noted that there was no evidence that Scolaro was prescribed pain killers. Dr.
Behonick testified that the presence of 6-AM is "definitive toxicological evidence of
heroin use," whereas the lack of 6-AM does not rule out heroin use. Dr. Behonick
concluded that heroin could have been the source of the morphine in Scolaro's blood
and that a combination of the drugs found in Scolaro's system contributed to Scolaro's

                                         -6-
death. Dr. Behonick believed the results of the 6-AM tests were inconclusive because
of the short half-life of heroin.

        Ford's expert witness, a pathologist, Dr. Henry Carson, testified that the most
common source of morphine found in a human's system is morphine pain medication.
He noted that codeine medicine and heroin are also common sources of morphine. In
contrast to Dr. Behonick, Dr. Carson stated that 6-AM could be detected in urine for
up to three days. Dr. Carson cited a handbook of AIT Laboratories, the same entity
that conducted the blood and urine tests for Scolaro, for the proposition that 6-AM
can be found in the system for up to four days. Like Dr. Behonick, Dr. Carson also
felt that it would be unlikely to detect 6-AM if a person lived three to four hours after
ingesting heroin. He also testified that the presence of alcohol in a person's bladder
would dilute the concentration of other chemicals that might also be present in the
urine. Dr. Carson also opined that the absence of 6-AM in Scolaro's test results
excluded heroin as a source of morphine in this case. He further asserted that the
toxicology reports indicated that the morphine came from codeine. Dr. Carson
concluded that methamphetamine was the major cause of death and that the presence
of the combination of morphine, codeine, Xanax, ethanol, and citalopram could also
have contributed to Scolaro's death.

       Other evidence admitted against Ford included an undercover officer's
testimony that Ford distributed cocaine base and heroin to an undercover officer
during a sting operation. Several former cellmates of Ford's testified that Ford had
told them he supplied Scolaro with drugs (five said heroin and a sixth did not know
the type of drug) the night that Scolaro died and that Ford sold drugs to an undercover
police officer. Two of these witnesses also testified that Ford told Worm to put
Scolaro in a tub with ice. One inmate witness was a former white supremacist and
Ford is African-American. Ford and the prosecution stipulated that the residence from
which Ford was said to have distributed controlled substances was near a school.



                                          -7-
        The prosecution also introduced evidence of Ford's additional criminal acts.
Eleven days prior to Scolaro's death, police found approximately $11,000 in Ford's
vehicle during a traffic stop, along with dryer sheets and laundry detergent. An officer
testified that these items are typically used to mask the smell of narcotics to thwart
detection by drug dogs. Ford had six prior felony drug convictions—five from 2008
and one from 1993—that the government wanted to enter into evidence using
certified judgments. Prior to trial, Ford filed a motion in limine to exclude his
criminal history and evidence relating to the traffic stop, arguing that they were
unfairly prejudicial. The district court denied this motion, stating that the felony
convictions went to knowledge and intent and were more probative than prejudicial
and that the traffic stop was highly relevant and not unfairly prejudicial.

        The jury convicted Ford on both counts. Ford was sentenced to life in prison
(a life term for Count I and a 360-month term for Count II to run concurrently), ten
years of supervised release for each count to run concurrently, and an assessment of
$200.

                                    II. Discussion
      On appeal, Ford argues that (1) there was insufficient evidence to support his
conviction, (2) the district court erred in not granting Ford's motion for new trial
based on the prosecution's alleged Brady violation, and (3) the district court erred in
admitting evidence of Ford's prior convictions and bad acts.

                           A. Sufficiency of the Evidence
       Ford argues that there was no evidence that he transferred a controlled
substance to Scolaro resulting in his death because Worm—the only witness
present—never saw Ford and never saw Scolaro inject himself with heroin. Ford also
points to evidence that Scolaro had been hospitalized in the days prior to his death as
a possible explanation for his fatal overdose. Ford attacks the credibility of the
medical examiner by arguing that she was not a forensically-trained pathologist. He

                                          -8-
points out that the initial toxicology tests showed no signs of heroin in Scolaro's
system. Ford also contends that the testimony that a codeine impurity in the heroin
caused codeine to be present amounted to no more than conjecture because other
testimony showed that the codeine could have come from other sources. Furthermore,
Ford points to testimony that the absence of 6-AM excludes heroin. Ford states that
he has not been able to find any cases where a defendant was convicted of
distributing drugs that caused death when no medical evidence showed the presence
of the drug in the decedent's body.

      Ford challenges the credibility of the witnesses who had been incarcerated with
him because each of them testified seeking sentence reductions. He noted that some
witnesses testified that Ford told Worm to put Scolaro on ice the evening he
overdosed so he would not overdose, facts that were not corroborated by other
testimony showing that Scolaro was wet or cold. Ford also highlights that one witness
was a known white supremacist and it was illogical that an African-American
defendant would confide in a white supremacist with incriminating statements.

       Ford argues that the government's case on the controlled buys fails because the
purported conversation between Ford and an informant was only recorded from the
informant's end, the informant was never searched after the controlled buy, and the
recording equipment essentially failed. Ford also argues that the government's
witness, the undercover officer, lacked credibility because he recounted that the drugs
were thrown on the table in a public place, a highly unusual and indiscreet manner of
drug distribution. Based on these various alleged evidentiary deficiencies, Ford avers
that there was insufficient evidence to support his conviction.

      We review de novo the sufficiency of the evidence and view the
      evidence in the light most favorable to the verdict, giving it the benefit
      of all reasonable inferences. We reverse only if no reasonable jury could
      find the defendant guilty beyond a reasonable doubt. On appeal, we do
      not weigh the evidence or assess the credibility of the witnesses. Instead,

                                         -9-
      the jury has sole responsibility for resolving conflicts or contradictions
      in testimony, and we must resolve credibility issues in favor of the
      verdict.

United States v. Spears, 454 F.3d 830, 832 (8th Cir. 2006) (citations omitted).

       Verdicts may be "'based in whole or in part on circumstantial evidence.'"
United States v. Smith, 104 F.3d 145, 147 (8th Cir. 1997) (quoting United States v.
Alvarado-Sandoval, 997 F.2d 491, 493 (8th Cir. 1993)). "If the evidence rationally
supports two conflicting hypotheses, [we] will not disturb the conviction." United
States v. Burks, 934 F.2d 148, 151 (8th Cir. 1991) (citing United States v. Holm, 836
F.2d 1119, 1122 (8th Cir. 1988)).

       Upon review, we conclude that the government presented sufficient, credible
evidence to support Ford's conviction of distributing heroin that resulted in Scolaro's
death and did so within a prohibited proximity of a school. The government had to
prove beyond a reasonable doubt the following: (1) Ford knowingly and intentionally
transferred heroin, in violation of § 841(a)(1); (2) this transfer was within 1,000 feet
of a school, in violation of § 860(a); and (3) the heroin distributed resulted in
Scolaro's death, in violation of § 841(b)(1)(C). See United States v. Washington, 596
F.3d 926, 944 (8th Cir. 2010). As for the third element, the government needed to
show that the heroin entered Scolaro's body and contributed to his death.

        First, seven witnesses, six of whom testified about jailhouse conversations,
testified that Ford told them he had provided heroin to Scolaro the night of his death.
Ford challenged their credibility at trial and does so again on appeal. Ultimately, their
credibility assessment was a task for the jury after hearing all the evidence. Spears,
454 F.3d at 832. We are not persuaded to disturb their verdict. Additionally, Scolaro's
girlfriend, Worm, testified that she took Scolaro to an area a few blocks from Ford's
home in order for Scolaro to procure heroin. Worm observed Scolaro return to the


                                          -10-
vehicle with heroin. Ford admitted that Scolaro came to his home seeking drugs the
night Scolaro died, though Ford denied providing any drugs to Scolaro at that time.
In a traffic stop prior to Scolaro's death and Ford's arrest, Ford was found with
$11,000 in cash, along with dryer sheets and laundry detergent, which provide some
evidence consistent with drug distribution activity. See United States v. $141,770 in
U.S. Currency, 157 F.3d 600, 604 (8th Cir. 1998) (stating that the presence of large
sums of cash "wrapped in scented fabric softener sheets" can be indicative of drug
activity). Second, Ford and the prosecution stipulated that the residence from which
Ford was said to have distributed controlled substances was within 1,000 feet of a
school. While the government's proof was less than overwhelming, "[t]he jury's
verdict must be upheld if there is an interpretation of the evidence that would allow
a reasonable-minded jury to conclude guilt beyond a reasonable doubt." United States
v. Erdman, 953 F.2d 387, 389 (8th Cir. 1992).

       The more difficult element for the government to prove was that Scolaro's
death resulted from the heroin that Ford distributed. The government needed to show
that Ford distributed heroin to Scolaro, that the heroin entered Scolaro's body, and
that this heroin contributed to Scolaro's death. As previously explained, several
witnesses testified that Ford provided heroin to Scolaro the night of his death, and
Ford testified that Scolaro came to his home seeking drugs. Ford admitted to the
jailhouse informants that he distributed heroin to Scolaro the night Scolaro died, and
their testimony corroborated Worm's statement about her accompanying Scolaro to
a place near Ford's residence but remaining in the car. Worm testified that she drove
Scolaro to Ford's home and saw Scolaro return to the vehicle with heroin. This
testimony, if believed, is sufficient to establish that Ford distributed heroin to Scolaro
on the night of his death.

       Although there is no direct evidence that Scolaro actually injected the heroin
or otherwise put it into his body, circumstantial evidence supports the jury's finding.
Worm recalls watching Scolaro prepare the heroin he procured from Ford for

                                          -11-
injection by cooking it in a spoon with a lighter. She recalls seeing Scolaro put the
heroin into a syringe and injecting the heroin into her arm. She did not see him inject
himself but noted that when he returned to the car after obtaining the heroin that
evening, Scolaro behaved as he did at other times when she knew he had injected
heroin. When emergency personnel (EMT) arrived at the scene the following
morning, Worm told at least one EMT that Scolaro had taken heroin. Scolaro's body
bore pinpoint marks, which may have been needle marks, but the medical examiner
could not deduce conclusively that they were upon examining the body. The presence
of the marks did not prove Scolaro injected heroin or any other substance, but they
were consistent with the testimony of Worm that Scolaro injected himself with heroin
he acquired that evening from Ford.

       The medical evidence does not by itself conclusively establish that Scolaro
injected himself with heroin on the night of his death. Scolaro's specimen inquiry
stated that the cause of death was "polydrug toxicity, with methamphetamine being
the major contributing drug." The specimen inquiry also showed that Scolaro did not
have heroin in his system at the time tested, but his system did contain the following
other substances: methamphetamine, amphetamine, pseudoephedrine, morphine,
codeine, ethanol, alprazolam (Xanax) (an anti-anxiety), cotinine (a breakdown
product of nicotine), and citalopram (an anti-depressant). Although the cause of death
on the death certificate was acute respiratory failure and methamphetamine and
heroin overdose, the medical examiner eventually testified that the most significant
drugs contributing to Scolaro's death were methamphetamine, morphine, alcohol, and
Xanax. Scolaro had no actual heroin remaining in his system at the time of the testing,
according to the medical testimony, but his system did contain the substances codeine
and morphine, which are by-products of heroin decomposition. Both Scolaro's blood
and urine 6-AM tests, which test whether the morphine found in the decedent's
system was the by-product of heroin, came out negative. Thus, the 6-AM tests did not
definitively determine that heroin had been in Scolaro's system, but neither did it
conclusively rule out its presence at some point given the passage of time from

                                         -12-
Scolaro's likely ingestion. However, the jury was presented with the testimony of Dr.
Netser and Dr. Behonick, and, thus, the task of assessing the credibility and weight
of their testimony.

       In Washington, also a case involving a violation of § 841(a) and (b)(1)(C), the
prosecution had to prove that the decedent had ingested Percocet, which was
distributed to him by the defendant. 596 F.3d at 944. Percocet contains oxycodone
and acetaminophen. Id. at 931 n.3. The toxicology report on the decedent showed the
presence of oxycodone but did not include a test for acetaminophen; therefore, there
was no proof that acetaminophen was present in the decedent's body. Id. at 944. The
expert opined that the inability to show the presence of acetaminophen did not rule
out the possibility that the decedent ingested Percocet. Id. He believed it likely that
by the time of the toxicology testing, any acetaminophen present would already have
been metabolized. Id. Thus, acetaminophen would not appear in the decedent's
system, even if testing had been done, because acetaminophen is metabolized faster
than oxycodone. Id. We held that testimony that acetaminophen metabolized faster
than oxycodone, which was found in the decedent's system could still support the
conclusion that Percocet was present at one point. Id. The present case is similar to
Washington in that the narcotic originally alleged to have been
ingested—heroin—was absent in its original form from the decedent's system. A
heroin by-product, morphine, was present, but tests regarding whether that morphine
resulted from the break down of heroin were inconclusive. Based on all the testimony
before it, the jury could have rationally concluded that Scolaro died as a result of the
ingestion of multiple narcotics, including heroin distributed to him by Ford.

     Viewing the evidence in a light most favorable to the jury's verdict and not re-
weighing the credibility of the witnesses, we conclude that sufficient evidence
supports the jury's verdict.




                                         -13-
            B. Motion for New Trial Based on Brady Disclosure Violation
        Ford argues that the government violated his Fifth Amendment due process
rights under Brady v. Maryland, 373 U.S. 83 (1963). Specifically, he asserts that the
government unfairly prejudiced his defense by not disclosing that Worm was
providing testimony under the protection of an informal immunity agreement. Ford's
counsel did not discover this arrangement between Worm and the government until
after the trial. Ford bases his argument on the stipulated discovery order and an email
from Worm's attorney stating an understanding between the U.S. Attorney and Worm.
This email to Ford's counsel stated: "There was never any formal written immunity
letter or agreement, so it would not have been in discovery. Our understanding
between myself and the US Attorneys Office is that as long as [Worm] told the truth,
she would not be charged."

       Ford contends that if he had known about the informal deal, he would have had
defense counsel cross-examine Worm about her motive to testify. Ford argues that (1)
the "immunity agreement" referenced in the email could have been used for
impeachment purposes to discredit Worm; (2) he reasonably relied on the
prosecution's open-file policy that it would disclose evidence; (3) he would not have
had to scavenge for undisclosed Brady material; and (4) the suppressed evidence was
prejudicial because Ford lacked proof of motive for Worm's testimony. Ford argues
that the failure to disclose the informal immunity agreement necessitates a new trial.

       "We review the denial of a motion for a new trial based on a Brady violation
for an abuse of discretion." United States v. Ladoucer, 573 F.3d 628, 636 (8th Cir.
2009). The elements of a Brady violation are as follows: "(1) the evidence was
favorable to the defendant, (2) the evidence was material to guilt, and (3) the
government suppressed the evidence." Id. The Supreme Court has held that a new
trial was warranted where the prosecution gave an informal immunity promise to a
key co-conspirator witness, who was the only witness linking the defendant to the



                                         -14-
offense, and where the witness denied on the stand that a deal existed. Giglio v.
United States, 405 U.S. 150, 153–54 (1972). The Court noted that the prosecution's
case "depended almost entirely on [the witness's] testimony; [and] without it there
could have been no indictment and no evidence to carry the case to the jury." Id. at
154. Materiality of the undisclosed evidence is an important consideration in deciding
whether a new trial is warranted. Id. at 154. The "'mere possibility'" that the
undisclosed item "might have affected the outcome of the trial, does not establish
'materiality' in the constitutional sense.'" United States v. Bigeleisen, 625 F.2d 203,
208 (8th Cir. 1980) (quoting United States v. Agurs, 427 U.S. 97, 109–10 (1976)).
Moreover, the prosecution's failure to disclose adverse credibility findings does not
necessarily warrant a new trial if there is other overwhelming evidence against the
defendant. United States v. Jeanpierre, 636 F.3d 416, 423–24 (8th Cir. 2011).

       The district court denied Ford's new trial motion after concluding that no Brady
violation occurred. First, the court found that there was no immunity agreement,
informal or otherwise, to disclose. When questioned about his email to Ford's
counsel, Worm's counsel could not recall an immunity agreement. The court
construed the statement in the memo referencing an "understanding between myself
and the US Attorney's Office" that Worm should face no prosecution if she testifies
truthfully as merely a warning against committing perjury and not proof of an
informal immunity agreement. We agree with the district court.

      We hold that the court did not abuse its discretion in denying the motion for a
new trial.

                   C. Admission of Prior Convictions and Bad Acts
      Ford argues in a supplemental brief that his criminal history was admitted into
evidence at trial as inadmissible propensity evidence and should have been excluded.
The government moved to strike the supplemental brief, and we now consider the
government's motion. Under Federal Rule of Appellate Procedure 10(b)(1), an

                                         -15-
appellant is required to "[w]ithin 14 days after filing the notice of appeal" order a
transcript regarding the appeal issue. This court cannot conduct a meaningful review
without a transcript of the proceedings. See, e.g. Droste v. Julien, 477 F.3d 1030,
1034–35 (8th Cir. 2007). The only documentation that Ford provides regarding
transcripts from the motion in limine hearing regarding admissibility of evidence was
an authorization-for-payment request to the district court dated February 9, 2012. The
district court denied this request because of "no showing of necessity." Ford asserts
in his supplemental brief that his case is "virtually identical" to the Seventh Circuit
case, United States v. Miller, 673 F.3d 688 (7th Cir. 2012), which was decided on
March 12, 2012. Ford did not renew his request for a transcript after Miller was
decided, after he decided to appeal this new issue, or after he was granted leave to
appeal the new issue. Since we are unable to conduct a meaningful review without
the transcript and Ford has not provided a plausible justification for failing to provide
it, we grant the government's motion to strike the supplemental brief.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -16-